        Case 5:19-cv-01412-JKP-HJB Document 55 Filed 03/26/21 Page 1 of 7




                               IN THE UNITED STATES DISTRICT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

K.H. AND S.H., AS NEXT FRIENDS     §
OF R.H., A MINOR,                  §
                                   §
     Plaintiffs,                   §
                                   §
V.                                 §                                NO. 5-19-CV-01412-JKP
                                   §
GRAEME HOWE; CAMP STEWART FOR §
BOYS, INC.; AND AMERICAN INSTITUTE §
FOR FOREIGN STUDY, INC. D/B/A      §
CAMP AMERICA                       §
                                   §
     Defendants.                   §




                     PLAINTIFFS' MOTION FOR PROTECTIVE ORDER



        COMES NOW, Plaintiffs, and file this Motion for Protective Order, and would respectfully

show the Court as follows:

                                         ACTION REQUESTED

1.      In this sexual assault case, Defendant Howe attempts to invade the personal and intimate

life of his victim, R.H, through exceptionally invasive interrogatories and request for production. 1

This invasion is not limited to R.H. but extends to S .H. and K.H., R.H.' s parents and next friend

herein. Lacking any basis to support such inquiries and contrary to well-established law, Defendant




1Exhibit "A" - Plaintiff R.H.'s Amended Responses & Objections to Defendant Howe's lnten-ogatories, No. 2, 3, 4;
Exhibit "B" - Plaintiffs' Amended Responses & Objections to Defendant Howe's First Request for Production No. I,
2, 3, 20, 30, 31, 32, 33, 34, 35, 37, 38, 39; Exhibit "C" - Plaintiff K.H.'s Amended Response & Objections to
Defendant Howe's Interrogatories, No. 4.


PLAINTIFFS' MOTION FOR PROTECTIVE ORDER                                                          PAGE I OF7
Case 5:19-cv-01412-JKP-HJB Document 55 Filed 03/26/21 Page 2 of 7
Case 5:19-cv-01412-JKP-HJB Document 55 Filed 03/26/21 Page 3 of 7
Case 5:19-cv-01412-JKP-HJB Document 55 Filed 03/26/21 Page 4 of 7
Case 5:19-cv-01412-JKP-HJB Document 55 Filed 03/26/21 Page 5 of 7
Case 5:19-cv-01412-JKP-HJB Document 55 Filed 03/26/21 Page 6 of 7
Case 5:19-cv-01412-JKP-HJB Document 55 Filed 03/26/21 Page 7 of 7
